Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 February 2021 has been entered.

 Response to Arguments
Applicant's arguments filed 6 January 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 7 directed primarily to the amended claim material, examiner respectfully disagrees and notes the following:
	The claims as filed are directed towards graphical user interface (GUI) settings screens, and the content thereon. The amended claim material is outside of the scope of the claims, as they are not directed towards the claimed GUI features and functions. The amended material does not add a structural or manipulative difference to the claimed GUI 
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Claim Objections
Claims 7 and 8 objected to because of the following informalities:  Claim 7 has a newly amended limitation that is a repeat of the first limitation of the claim. The first limitation of claim 7 requires that a second display item be displayed on the first setting screen regardless of the acquired type information, as does the newly amended limitation. Thus the newly amended limitation is a repeat of the first limitation and not further limiting the claim. As claim 8 is dependent upon claim 7, claim 8 is also objected to for the same reason. Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al (US 2011/0238901 A1) hereinafter referred to as Koga in view of Bunker et al (US 2002/0181134 A1) hereinafter referred to as Bunker
.
	Regarding claim 1, Koga teaches An information processing apparatus configured to execute a job based on data received externally, comprising: 
 	at least one processor (Koga Fig. 1 CPU 101) that executes a set of instructions, the instructions, when executed, causing the information processing apparatus to perform operations comprising: 
acquiring type information about a nonvolatile storage device connected to the information processing apparatus (Koga [0067] "Referring again to the FIG. 6 flowchart, the CPU 101 determines a storage type in a step S602 by checking the storage information acquired by the storage information acquisition process in the step S601 against the storage database (DB) 800";), however while Koga teaches a system with multiple deletion options based on the type of storage device and that user input is required to configure the deletion settings, Koga does not explicitly teach displaying setting screens.
Bunker teaches displaying, based on a user operation, a first setting screen including a plurality of display items related to operation settings of the information processing apparatus, the first display item being for shifting a setting screen from the first setting screen to a second setting screen for an overwrite deletion function, the overwrite deletion function being a function of overwriting with different data a data area where data regarding the job is stored in accordance with execution of the job so that the data regarding the job, generated by executing the job, is not recovered from the nonvolatile storage device (Bunker Fig. 3-4; [0028] "To determine at least a number of times to overwrite the data file 4, the erasure process can check or respond to, for example, the erase trigger 6, which can include this information. Alternatively, in embodiments where the invention is implemented in a photocopier or the like, the user can be prompted to enter the number of times 9 and/or pattern(s) 10 to use to overwrite the data file 4. In embodiments in which the erase trigger 6 is provided from a driver interface 7, the user can provide the number of times 9 and/or pattern(s) 10 to use to overwrite the data file 4 when creating the job in the first place. Other user interfaces could also be employed, such as a web- or markup-language-based interface usable over a network and other
interfaces, to provide the erase trigger 6 and the various parameters a user might be allowed to enter"; Bunker is teaching a configuration GUI for a system to control configuration of deletion operations. As can be seen in Figs. 3-4, there is a variety of different configuration screens the user can navigate through for the various settings).
As Koga and Bunker are both in a similar field of endeavor of memory deletion control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Koga with the GUI elements of Bunker. One of ordinary skill in the art would have been motivated to make this modification because Koga teaches various user input requirements without specific GUI elements to display to the user to prompt for those inputs. Bunker teaches various GUI elements to be presented to a user to select various settings for different deletion protocols. In combination, by applying the GUI elements of Bunker to the system of Koga, the setting screens are based on the detected storage type of Koga, teaching wherein a first display item is displayed or is not displayed on the first setting screen based on the acquired type information as each type of storage drive has different user input requirements, thus not every display item is displayed to the user when those items do not pertain to the specific drive settings.




	Regarding claim 2, the combination of Koga and Bunker teaches The information processing apparatus according to claim 1, wherein the type information includes information indicating whether the nonvolatile storage device is a semiconductor storage device or a nonvolatile storage device different from the semiconductor storage device (Koga [0067] "Referring again to the FIG. 6 flowchart, the CPU 101 determines a storage type in a step S602 by checking the storage information acquired by the storage information acquisition process in the step S601 against the storage database (DB) 800"; [0069] "As "Medium Type" 804, there is stored a character string representing the type of a storage medium corresponding to the nonvolatile storage device recorded in the entry, and whether the storage medium is a magnetic HDD or a semiconductor disk is stored by the character string (Semiconductor Disk or Magnetic Hard Disk)").

Regarding claim 3, the combination of Koga and Bunker teaches The information processing apparatus according to claim 2, however, the combination of Koga and Bunker does not explicitly teach wherein the display control means is configured to not display the setting screen in a case where the nonvolatile storage device is a semiconductor storage device, and to display the setting screen in a case where the nonvolatile storage device is a nonvolatile storage device different from the semiconductor storage device, based on the type information.
It would be obvious to modify the combination of Koga and Bunker to teach wherein the display control means is configured to not display the setting screen in a case where the nonvolatile storage device is a semiconductor storage device, and to display the setting screen in a case where the nonvolatile storage device is a nonvolatile storage device different from the semiconductor storage device, based on the type information as Bunker teaches a variable UI with options that change based on the base system, and Koga shows in Fig. 6 that there are 3 deletion options available based on the storage type detected, only one of which requires user input. Therefore if the storage device in Koga does not qualify for the one method that requires user input, it would be obvious to only present the customizable option when the qualifying storage device is present. 
As Koga and Bunker are both in a similar field of endeavor of memory deletion control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Koga with the GUI elements of Bunker. One of ordinary skill in the art would have been motivated to make this modification because Koga teaches various user input requirements without specific GUI elements to display to the user to prompt for those inputs. Bunker teaches various GUI elements to be presented to a user to select various settings for different deletion protocols.

The information processing apparatus according to claim 1, wherein the second setting screen includes a display item for setting whether to carry out overwrite deletion of the data regarding the job (Koga Fig. 11 Execute 1102).

Regarding claim 5, the combination of Koga and Bunker teaches The information processing apparatus according to claim 1, wherein the second setting screen includes a display item for setting a time at which to carry out overwrite deletion of the data regarding the job (Bunker [0030] "Further, embodiments of the invention can allow the SA to program a timer that will automatically delete all data files after a specified period has elapsed").

Regarding claim 6, the combination of Koga and Bunker teaches The information processing apparatus according to claim 1, wherein the second  setting screen includes a display item for setting a deletion method for carrying out an overwrite deletion of the data regarding the job (Koga [0050] ""CLEAR-Logic" 303 indicates a type of clear logic to be used. "CLEAR-Logic" 303 is set to 0 when indicating that no special clear logic is used, and is set to 1 when indicating that the number of times of overwriting and a pattern to be written are determined according to user configuration"; Koga teaches that the user can select a pattern and number of times to overwrite (method) to delete the data on the device, this would require presentation on the display section).

Regarding claim 7, the combination of Koga and Bunker teaches The information processing apparatus according to claim 1, however, the combination of Koga and Bunker does not explicitly teach wherein a second display item for shifting the setting screen from the first setting screen to a delete screen for initializing all pieces of data is displayed on the first setting screen regardless of the acquired type information, wherein, in a case where a user operation for selecting the second display item via the first setting screen is received, it is controlled whether to display, on the delete screen, display items for selecting a deletion mode based on the acquired type information, and wherein the second display item is displayed on the first setting screen regardless of a type of the nonvolatile storage device connected to the information processing apparatus.
It would be obvious to modify the combination of Koga and Bunker to teach wherein a second display item for shifting the setting screen from the first setting screen to a delete screen for initializing all pieces of data is displayed on the first setting screen regardless of the acquired type information, wherein, in a case where a user operation for selecting the second display item via the first setting screen is received, it is controlled whether to display, on the delete screen, display items for selecting a deletion mode based on the acquired type information, and wherein the second display item is displayed on the first setting screen regardless of a type of the nonvolatile storage device connected to the information processing apparatus as Bunker teaches a variable UI with options that change based on the base system, and Koga shows in Fig. 6 that there are 3 deletion options available based on the storage type detected, and Fig. 14 the system can contain 
Thus the modified combination of Koga and Bunker teaches wherein, in a case where a user operation for selecting the second display item via the first setting screen is received, it is controlled whether to display, on the delete screen, display items for selecting a deletion mode based on the acquired type information (Koga [0050] ""CLEAR-Logic" 303 indicates a type of clear logic to be used. "CLEAR-Logic" 303 is set to 0 when indicating that no special clear logic is used, and is set to 1 when indicating that the number of times of overwriting and a pattern to be written are determined according to user configuration"; Koga teaches that the user can select a pattern and number of times to overwrite (method) to delete the data on the device, this would require presentation on the display section).
As Koga and Bunker are both in a similar field of endeavor of memory deletion control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Koga with the GUI elements of Bunker. One of ordinary skill in the art would have been motivated to make this modification because Koga teaches various user input requirements without specific GUI elements to display to the user to prompt for those inputs. Bunker teaches various GUI elements to be presented to a user to select various settings for different deletion protocols.


Regarding claim 8, the combination of Koga and Bunker teaches The information processing apparatus according to claim 7, wherein, in a case where the user operation for selecting the second display item via the first setting screen is received, the delete screen not including the display items for selecting the deletion mode is displayed if the nonvolatile storage device is a semiconductor storage device, and the delete screen including the display items for selecting the deletion mode is displayed if the nonvolatile storage device is not the semiconductor storage device (Koga Fig. 6; [0050] ""CLEAR-Logic" 303 indicates a type of clear logic to be used. "CLEAR-Logic" 303 is set to 0 when indicating that no special clear logic is used, and is set to 1 when indicating that the number of times of overwriting and a pattern to be written are determined according to user configuration"; Koga teaches that the user can select a pattern and number of times to overwrite (method) to delete the data on the device based on the device type, or a pre-set option that is not configurable. This would require presentation on the display section for the user and would be dependent upon the type of device), and wherein in a case where a deletion operation via the delete screen not including the display items for selecting the deletion mode is received, a deleting operation is performed using a Secure Erase Command for deleting a physical sector of the semiconductor storage device (Koga [0079] "By executing the above-described erase area determination process, it is possible to finely determine the storage type of a nonvolatile storage device, securely erase user data, and determine an efficient clear logic"; All deletion methods of Koga are designed to be secure erase commands).

Regarding claim 9, the combination of Koga and Bunker teaches The information processing apparatus according to claim 1, wherein the information processing apparatus is an image forming apparatus and the data is print data and the job is print job, and when the image forming apparatus executes the print job, an image based on the print data is formed on a sheet (Koga Fig. 1; Fig. 3; Fig. 11; [0093] “FIG. 11 is a view illustrating an example of a user interface displayed on the display section (PANEL) 106 appearing in FIG. 1. The displayed user interface is a screen via which it is confirmed whether user data is to be actually erased”; As the device of Koga is capable of displaying images, and the supplied disclosure does not define what an image forming apparatus is, the device of Koga can be considered an image forming apparatus. Fig. 3 displays data that can be stored on the device, including print data and job (Item 308 under use lists print queues) and Fig. 1 displays a printer 112 which by definition prints data onto a sheet as an image).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132